MICHEL, Chief Judge.
Petitioner Johnnie M. Collins appeals from an en banc decision of the U.S. Court of Appeals for Veterans Claims (“Veterans Court”) dismissing Mr. Collins’s appeal on the ground that his Notice of Appeal was not timely filed under 38 U.S.C. § 7266(c). Rios v. Nicholson, 20 Vet.App. 104 (2006) (en banc). Because the Veterans Court erred by precluding Mr. Collins from relying upon the common law mailbox rule to show timely filing, we reverse and remand for further proceedings consistent with our decision in Rios v. Nicholson, 490 F.3d 928 (Fed.Cir.2007).

REVERSED AND REMANDED.